Citation Nr: 0527851	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  00-12 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
encephalopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to July 1963.  
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  This claim has been previously 
remanded by the Board for additional development.  That 
development having been completed, the claim is now ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Entitlement to service connection for encephalopathy was 
most recently denied by the Board in a decision dated in 
January 1996..

3.  Evidence submitted since the January 1996 rating decision 
is not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for encephalopathy.


CONCLUSIONS OF LAW

1.  The January 1996 Board decision is final.  38 U.S.C.A 
§ 7104(b) (West 1991); 38 C.F.R. §20.1100 (1995); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §20.1100 (2004).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for encephalopathy, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in May 
2001, July 2004, and December 2004 that informed him of the 
type of information and evidence necessary to reopen his 
claim of entitlement to service connection for encephalopathy 
and for service connection to be granted.  In addition, by 
virtue of the rating decision on appeal, and the statement of 
the case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking entitlement to service connection for 
encephalopathy was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2001, July 2004, and December 2004 letters notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's December 2004 letter contained a specific request 
that the veteran submit any medical records he had and to 
submit evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of a June 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to enactment of the VCAA and, therefore, prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, and 
Social Security records, and provided the veteran with a 
personal hearing.  The veteran has not indicated that there 
is additional evidence available that he would like VA to 
obtain.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  



II.  New and material evidence

Entitlement to service connection for encephalopathy was 
first denied by the Board in a decision dated in September 
1989 on the basis that the veteran's disability pre-existed 
service and was not shown to have worsened during service.  
The veteran's claim was most recently denied by the Board in 
a decision dated in January 1996. This January 1996 Board 
decision is final.  38 U.S.C.A § 7104(b) (West 1991); 38 
C.F.R. §20.1100 (1995); currently 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §20.1100 (2004).  Entitlement to service 
connection for encephalopathy was again denied because the 
Board determined that the veteran had not submitted new and 
material evidence to reopen the claim.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of service connection was filed in March 1999.  This 
date is prior to August 29, 2001 and, therefore, the amended 
version of the regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.

In January 1996 the Board denied service connection for 
encephalopathy holding that the claim had not been reopened 
by submission of new and material evidence.  Evidence offered 
since this claim was denied consists of statements from the 
veteran, the veteran's testimony at a personal hearing, VA 
treatment records, and Social Security records.  The Board 
finds this evidence to be new in that it has not previously 
been considered.  The Board, however, finds that the 
additional evidence is not material.  None of the evidence 
addresses the underlying reason for the prior denials in 
September 1989 and January 1996, which was that the veteran's 
encephalopathy pre-existed service and was not aggravated by 
service.  The records from VA, and from the Social Security 
Administration detail the veteran's current disability but 
offers no suggestion of a link to service and no suggestion 
that the veteran's pre-existing disability was aggravated by 
service.  The Board notes the veteran's belief that his 
encephalopathy was caused by or aggravated by service.  As a 
layperson, however, the veteran is not competent to testify 
to medical diagnoses or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since none of the 
additional evidence addresses in a new and significant way 
the reason that the claim for service connection for 
encephalopathy was previously denied in January 1996.  The 
Board finds that this evidence is not new and material, and 
the claim for service connection for encephalopathy is not 
reopened.


ORDER

New and material evidence has not been submitted; the 
application to reopen the claim of entitlement to service 
connection for encephalopathy is denied.


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


